Exhibit 10.1

 

EMPLOYMENT SEPARATION AGREEMENT

 

This is an agreement between you, William W. Krippaehne, Jr., and us, Fisher
Communications, Inc. (“the Company”). This Agreement is dated for reference
purposes March 1, 2005.

 

1) Separation Agreement. Your employment by the Company is terminated effective
January 6, 2005 (the “Separation Date”).

 

2) Compensation. You will be paid your regular salary plus all accrued vacation
benefits in the agreed amount of $565,651.15, less authorized deductions and
withholdings, through the Separation Date.

 

3) Separation Payment. The Company will provide you a separation payment in the
gross amount of $650,000, which payment shall include any and all other
obligations of the Company to you not covered by this Agreement, less authorized
deductions and withholdings. To be eligible for this payment, you must continue
to satisfy your obligations under this Agreement in a satisfactory manner. This
payment will be made to you in four (4) equal quarterly payments in the gross
amount of $162,500 each, payable on March 31, 2005, June 30, 2005, September 30,
2005 and December 30, 2005. All of these payments shall be made during calendar
year 2005. You understand and agree that this payment to which you would not
otherwise be entitled is provided as consideration, and in exchange for, your
agreement to the release and other terms of this Agreement.

 

4) Resignation. You hereby acknowledge that you resigned, effective January 6,
2005, as an officer and employee of the Company, as a Director and from any
official or unofficial committees or bodies of the Company and its subsidiaries.
You agree that from the date hereof, you have no authority to discharge
contracts, enter into agreements, or engage in personnel activities on behalf of
the Company.

 

5) Employee Benefit Plans. You, your spouse and your dependents will be eligible
to continue participation in our group medical, dental and vision plans pursuant
to COBRA for up to eighteen (18) months (or longer if applicable under the COBRA
regulations) following your separation. The Company will pay $333.86 each month
toward your COBRA premiums, for eighteen (18) months or until you are eligible
for coverage under any other group health coverage (as an employee or
otherwise), whichever happens first. You will be required to make timely payment
of any portion of premiums for which you are responsible. Failure to submit
timely payment of premiums will result in cancellation of COBRA coverage.

 

Your rights under other employee benefit plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

 

1



--------------------------------------------------------------------------------

6) SERP. You will become vested in the Termination Benefit under the Company’s
Supplemental Pension Plan (the “SERP”) on the Separation Date. Your Termination
Benefit under the SERP (which Mercer Human Resource Consulting has computed as
$19,146.21 per month) is payable to you as a monthly annuity commencing at age
sixty-five (65). The Company may, in its sole discretion, pay the Termination
Benefit to you as a reduced annuity commencing prior to age sixty-five (65) or
as a lump sum equal to the present value of your accrued benefit.

 

The Company agrees that it will not treat your resignation as a voluntary
termination of your employment under Section 5 of the SERP and that your
Termination Benefit will be determined as though your employment with the
Company was terminated by the Company.

 

FICA taxes will be due and payable on the present value of your Termination
Benefit as of the Separation Date. We intend to withhold the employee portion of
such FICA taxes first from your accrued vacation pay that will be included in
your final paycheck and then, if necessary, from your separation payment. We
shall be responsible for compliance with Treasury Regulation 31.3121(v)(2)-1.

 

7) Stock Options. The Company has previously granted to you options to purchase
an aggregate of one hundred seventy four thousand seven hundred (174,700) shares
of the Company’s common stock (the “Stock Options”), as set forth on the
schedule attached hereto as Exhibit A. As of the Separation Date, Stock Options
to acquire one hundred nine thousand one hundred sixty (109,160) shares will be
vested and fully exercisable. On the Separation Date, all Stock Options that
have not previously vested will expire other than the unvested options to
purchase sixteen thousand two hundred (16,200) shares of common stock granted to
you on February 13, 2002 at an exercise price of $36.86 per share and the
unvested options to purchase fifteen thousand forty (15,040) shares of common
stock granted to you on March 24, 2003 at an exercise price of $46.88 per share,
which options shall be deemed to be vested and fully exercisable upon the
effective date of this Agreement under Section 15. You will have three (3)
months following March 1, 2005 to exercise your vested Stock Options, unless
they expire earlier in accordance with their terms.

 

8) References. Upon your request, the Company will provide a mutually acceptable
general letter of reference to future potential employers. Requests for such
letter should be directed to the Vice President Human Resources.

 

9) Release. In consideration of the promises contained in this Agreement, the
parties agree:

 

  a. On behalf of yourself and anyone claiming through you, you irrevocably and
unconditionally release, acquit and forever discharge the Company and/or its
subsidiaries, affiliates, divisions, predecessors, successors and assigns, as
well as their past and present officers, directors, employees, shareholders,
trustees, joint venturers, partners, agents, and anyone claiming through them
(hereinafter collectively “Releasees”), in their individual and/or corporate
capacities, from any

 

2



--------------------------------------------------------------------------------

and all claims, liabilities, promises, actions, damages and the like, known or
unknown, which you ever had against any of the Releasees arising out of or
relating to your employment with the Company and/or the termination of your
employment with the Company. Such claims include, but are not limited to: (1)
employment discrimination (including claims of sex discrimination and/or sexual
harassment) and retaliation under Title VII (42 U.S.C.A. 2000e, etc.) and under
42 U.S.C.A. section 1981 and section 1983, age discrimination under the Age
Discrimination in Employment Act (29 U.S.C.A. sections 62 1-634) as amended,
under the Washington Constitution, and/or any other relevant state statutes or
municipal ordinances (except you do not waive rights or claims under the federal
Age Discrimination in Employment Act that may arise after the date this waiver
is executed); (2) disputed wages and benefits; (3) wrongful discharge and/or
breach of any alleged employment contract; and (4) claims based on any tort,
such as invasion of privacy, defamation, fraud and infliction of emotional
distress. You do not waive rights and excluded from this release are any claims
arising out of or relating to this Agreement.

 

  b. The Releasees irrevocably and unconditionally release, acquit and forever
discharge you from any and all claims, liabilities, promises, actions, damages
and the like, known or unknown, which they ever had against you arising out of
or relating to your employment with the Company and/or the termination of your
employment with the Company. Such claims include, but are not limited to: (1)
disputed wages and benefits; (2) breach of any alleged employment contract; and
(3) claims based on any tort, such as invasion of privacy, defamation, fraud and
infliction of emotional distress.

 

  c. That neither party shall bring any legal action against the other for any
claim waived and released under this Agreement and that the parties represent
and warrant that no such claims have been filed to date. The parties further
agree that should they bring any type of administrative or legal action arising
out of claims waived under this Agreement, the prevailing party with respect to
such claim will bear all legal fees and costs, including those of the other
party.

 

  d. Without limiting the release set forth in subparagraphs a., b. and c.
above, the matters expressly waived and released herein are not limited to
matters which are known or disclosed, and the parties hereby waive any and all
rights and benefits which they now have, or in the future may have, conferred
upon them, by virtue of the provisions of any Washington statute, the effect of
which would be to prevent a general release, such as contemplated by this
Agreement, from extending to claims which they do not know or suspect to exist
in their favor at the time of executing this Agreement, which if known by them
must have materially affected their decision to execute the release. They
realize and acknowledge that the factual matters now unknown to them may have
given or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and they further agree that this Agreement has
been negotiated

 

3



--------------------------------------------------------------------------------

and agreed upon in light of that realization and that they nevertheless hereby
intend to release, discharge and acquit each other from any such unknown causes
of action, claims, demands, debts, controversies, damages, costs, losses and
expenses which in any way arise by virtue of the prior acts or omissions of such
parties.

 

10) Return of Property. You represent and agree that you have returned or will
return all keys, credit cards, documents, equipment and other material that
belong to the Company on or before signing this Agreement.

 

11) Confidentiality. You understand and acknowledge that, in order to properly
perform your duties the Company has entrusted you with certain Proprietary
Information that is the result of great effort and expense on the part of the
Company, that this Propriety Information is critical to the success of the
Company and that the disclosure or use of this Proprietary Information would
cause the Company irreparable harm, and that you, in entering into this
Agreement, are fully aware of the Company’s need to protect this Proprietary
Information. You therefore agree not to reveal Proprietary Information or trade
secrets to any person, firm, corporation, or entity unless required to do so by
a valid subpoena or unless being required to maintain such confidentiality would
be in violation of the law. For the purposes of this Agreement, “Proprietary
Information” shall be defined as information, whether disclosed orally or in
writing, of any nature in any form, including without limitation all writings,
memoranda, copies, reports, papers, surveys, analyses, drawings, letters,
computer printouts, computer programs, computer applications, specifications,
customer data, trade secrets, business methods, business processes, business
techniques, business plans, data, graphs, charts, sound recordings and/or
pictorial reproductions and other information that is not generally and publicly
known, whether in oral, audio, visual, written or other form. Should you reveal
or threaten to reveal this information, the Company shall be entitled to an
injunction restraining you from disclosing same, or from rendering any services
to any entity to whom said information has been, or is threatened to be,
disclosed. The right to secure an injunction is not exclusive, and the Company
may pursue any other remedies it has against you for a breach or threatened
breach of this promise, including the recovery of damages from you. This promise
is intended to and will apply in the broadest sense possible to information
regarding Company’s business activities, plans, audience and clients and is not
intended to be limited solely to matters which might meet the legal definition
of “trade secrets” under Washington law. You further agree to keep the terms of
this Agreement confidential. You agree that except as otherwise required by law,
you will not disclose to any third party any of the terms of this Agreement,
except your spouse, legal counsel, accountants and tax advisors, all of whom
shall be bound by this confidentiality provision. You represent and warrant that
you have not already acted inconsistently with the terms of this section. You
acknowledge and agree that the Company may disclose this Agreement and/or
describe the terms hereof in its filings with the Securities and Exchange
Commission at any time after the date hereof.

 

12) Cooperation. You agree to meet with the Company’s acting President and CEO
and/or his designee prior to January 31, 2005 at such time or times as may be
reasonably

 

4



--------------------------------------------------------------------------------

requested to discuss transition issues. You agree to cooperate fully to
effectuate a smooth and efficient leadership transition. You also agree to make
yourself reasonably available for a period of twelve (12) months from March 1,
2005 to consult by telephone on an as-needed basis with your successor or his
designees regarding transitional matters; provided, however, that such
consultation shall not require you to expend an unreasonable amount of time.

 

13) Nonsolicitation/No Hires/Nondisruption. As an inducement for, and as
additional consideration to, the Company to enter into this Agreement, you agree
that for a period of twelve (12) months after March 1, 2005:

 

  a. Nonsolicitation of Employees and Consultants. You will not directly or
indirectly solicit, influence, entice or encourage any person who is then or who
at any time in the twelve (12) month period prior to this Agreement had been an
employee of or consultant to the Company to cease or curtail his or her
relationship with the Company.

 

  b. No-Hire. You agree that you will not directly or indirectly hire or attempt
to hire, whether as an employee, consultant or otherwise, any person who is then
or who at any time in the twelve (12) month period prior to this Agreement had
been employed by the Company.

 

  c. Nondisruption, Other Matters. You agree that you will not directly or
indirectly interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise, between the Company, or any
of its affiliates, on the one hand, and any of their respective customers,
suppliers, employees or business relation of the Company, on the other hand.

 

14) Nondisparagement. You agree that you will not disparage, criticize or
otherwise malign the reputation of the Company, its parents or affiliates or any
of their officers, directors or employees. The Company will use reasonable
efforts to cause its officers and directors not to disparage or criticize you or
otherwise malign your reputation.

 

15) Consideration and Revocation Periods. You agree that you have been advised
to consult legal counsel and that you have up to twenty-one (21) calendar days
to consider this Agreement and you may use as much or as little of that time as
you wish. You also have seven (7) calendar days following your execution of this
Agreement to revoke it. You must make any such revocation in writing to the Vice
President Human Resources. This Agreement shall not become effective or
enforceable until the revocation period has expired.

 

16) Resolution of Claims. The parties shall attempt to resolve through
good-faith negotiation any controversy or claim arising out of, or relating to
this Agreement, or a breach thereof, including without limitation, claims under
Title VII of the Civil Right Act of 1964, as amended, wrongful discharge,
defamation, state anti-discrimination statutes, the Americans with Disabilities
Act, wage and hour claims, and any claim arising out of

 

5



--------------------------------------------------------------------------------

any other federal or state statute or common law. If negotiation is
unsuccessful, the parties agree to try in good faith to settle the dispute by
mediation administered by the American Arbitration Association under its
Employment Mediation Rules. If mediation is unsuccessful, the dispute shall be
settled by final and binding arbitration in Seattle in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The only disputes not covered by this Agreement shall
be workers compensation claims, claims for unemployment compensation, and claim
for injunctive relief and/or equitable relief brought by either party pursuant
to paragraphs 9, 11, 13 and 14 above. The parties agree to abide by and perform
in accordance with any award rendered by the arbitrator, and that judgment upon
the award rendered may be entered by the prevailing party in any court having
jurisdiction thereof. The arbitrator’s fees and costs of arbitration shall be
borne equally by the parties, and each party shall be responsible for its own
legal fees and costs.

 

17) Applicable Law. The laws of the State of Washington will govern the validity
and execution of this Agreement and the disposition of any claims related to
this Agreement.

 

18) Assignment. Your rights hereunder shall not be assigned or transferred
without the Company’s prior written consent. Any assignment without the
Company’s prior written consent shall be null and void. The Company’s rights and
obligations under this Agreement will inure to the benefit and be binding upon
the Company’s successors and assignees.

 

19) Complete Agreement. This Agreement and the SERP are the final and complete
expression of all agreements between us on all subjects, and supersede any and
all prior oral or written agreements or understandings between you and the
Company concerning the subject matter of this Agreement. You acknowledge that
you have had adequate time to review and consider this Agreement and consult
with counsel. You acknowledge you are not signing this Agreement relying on
anything not set out here.

 

20) Attorneys’ Fees. As a working condition fringe benefit pursuant to Internal
Revenue Code Section 132(d), the Company shall reimburse you for the legal fees
incurred by you in connection with the preparation and negotiation of this
Agreement in the amount of $20,000.00.

 

AGREED BY Fisher Communications, Inc.:       AGREED BY William W. Krippaehne,
Jr.: By:    /s/ Phelps K. Fisher       /s/ William W. Krippaehne, Jr.      Its
Chairman of the Board         Date:    March 8th, 2005       Date:   March 8th,
2005

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

William W. Krippaehne Jr. Stock Options

 

Date Granted

--------------------------------------------------------------------------------

   Shares
Exercisable


--------------------------------------------------------------------------------

   Shares Not
Exercisable


--------------------------------------------------------------------------------

   Shares Total


--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

02/28/1996

   13,200         13,200    37.25

03/05/1997

   14,000         14,000    57.50

03/04/1998

   14,400         14,400    65.50

03/03/1999

   18,000         18,000    63.00

03/08/2000

   18,800    4,700    23,500    59.88

02/14/2001

   16,200    10,800    27,000    60.00

02/13/2002

   10,800    16,200    27,000    36.86

04/24/2003

   3,760    15,040    18,800    46.88

02/11/2004

        18,800    18,800    51.50     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

    

TOTAL

   109,160    66,540    174,700     

 